Green Paper on the European Workforce for Health (debate)
The next item is the Green Paper on the European Workforce for Health.
Member of the Commission. - Madam President, I am very pleased to have been invited to make a statement to Parliament on the Green Paper on the EU Workforce for Health, adopted by the Commission on 10 December 2008.
That invitation comes at an opportune moment, as we are now approaching the end of the consultation phase, which will be closed at the end of this month.
It is clear that there are growing pressures on all EU health systems arising from an ageing population, health threats, as well as the rising cost of new technologies and patients' increased expectations - and all this against the background of a difficult economic situation.
Without a well-trained and motivated health workforce throughout the EU, the financial sustainability of European health systems will be threatened and health inequalities will increase.
As the European population gets older, so does its health workforce, and there are insufficient new recruits coming through to replace those who leave. We need to reflect on the reasons why young people are not motivated to become health workers.
This, coupled with the mobility of health professionals within and between Member States is creating common health workforce problems for most European health systems.
I expect a large number of responses to the Green Paper from the many stakeholder organisations in the field of health that have expressed concerns about this important issue.
I also look forward to receiving contributions from the members of this Parliament. Those will really facilitate our work and serve our common objective.
The analysis of the answers we receive will guide us in developing strategies at EU level to support the Member States in tackling these challenges.
The health workforce debate is distinct from the issues covered by the draft directive on patients' rights in cross-border healthcare.
Indeed, that proposal focuses on the rules and arrangements needed to provide access, in equitable conditions, to safe and high quality healthcare for patients moving across Europe.
The primary aim of the draft legislation is to enforce, in a fair and consistent manner, patients' rights as recognised by the European Court of Justice. It does not seek to regulate cross-border provision of health services, freedom of establishment or the mobility of health professionals.
However, that does not mean that the draft directive ignores safety and quality of care for patients seeking healthcare abroad - which is intrinsically related to the context in which healthcare is provided by health professionals.
In this respect, the draft directive sets out very clearly an essential rule, which is that, as regards cross-border healthcare, the rules of the country of treatment apply.
Let me also briefly mention other provisions, such as those in Article 5 of the proposal: Member States would commit to defining national quality and safety standards, to implementing them effectively and to making them public. Healthcare providers would provide all the relevant information to enable patients to make an informed choice - including details of their insurance cover or other means of personal or collective protection with regard to professional liability, which must be in place in all Member States, patients would have a means of making complaints and of receiving remedies and compensation when they suffer harm arising from the healthcare they receive.
With this set of principles and rules, I believe that the draft directive defines a clear relationship between the patient and the provider to ensure sound information as well as safe and quality care for European citizens who decide to travel to another Member State for treatment.
Let me also recall that, under the primary responsibility of my colleague Commissioner McCreevy, there is another important piece of EU legislation which regulates mutual recognition of qualifications for doctors, nurses, dentists, midwives and pharmacists. I refer to Directive 2005/36/EC, which is now in force. That Directive also provides for specific obligations for Member States as regards the exchange of information in the case of movement of health professionals. Those flows of data are facilitated by the use of the internal market information (IMI) system, which already allows for the electronic exchange of information on the five main health professions. Furthermore, an extension of IMI to all regulated professions is envisaged.
To conclude, tackling the challenges of the EU health workforce whilst ensuring financial sustainability of health systems will be one of the major tasks for Europe over the next decade. This requires a comprehensive policy approach, as no Member State can realistically find its own solution in isolation. The solution cannot simply be to attract health workers from developing countries, where the shortage is even greater.
To that effect, the Green Paper will allow for discussion and further definition of the issues at stake, leading to the design of common actions, where appropriate. I know that your expectations are high, and I count on your help in building solutions to support the invaluable contribution that health professionals make to the lives of each and every one of us.
Commissioner, I have no doubt that you will have a very fruitful response from MEPs to your request for contributions to the Green Paper on the European Workforce for Health.
on behalf of the PPE-DE Group. - Madam President, I would like to thank the Commissioner, both for giving up her evening to come and join us in this packed House, but also for bringing the message that she has brought. It is an important Green Paper and it should start a major discussion within this Parliament and beyond.
She raised one or two questions during her submission just now, including her question about why more nurses and doctors are not coming forward. If I may say so, I think that is half the question. The other half is why so many are leaving. The key to this will be to find ways of recruiting and retaining healthcare professionals. That goes particularly, perhaps, for nurses, but also for doctors and for other therapists and so on. I think we have to look at the career structures that we provide. We have to see how promotion is seen as a potential. We have to cut down some of the barriers within and between the professions. We have to ensure that the work environment is pleasant. It is going to be tough but it can be comfortable as well. We have to make sure that research facilities are available in Europe so we do not lose people abroad. Perhaps, above all, we have to listen to the sharp-end professionals. Too often - I know from when I have been in government and you know as a Commissioner - we listen to the top people and we do not go down to the beds and listen to the nurses and the doctors who are actually dealing on the ground. If we did more of that, then perhaps we would get more of our policy right.
I, of course, want to refer - as the Commissioner has referred - to my report, the Parliament's consideration of cross-border health. We said right from the beginning that important with that were the two measures that were not coming at the same time. One of them, of course, was patient safety and we do have a measure that has sped its way on the fast track to join us. This one is somewhat behind. It concerns the health professionals. We do need to have the health professionals providing that service - that back-up - to cross-border health to enable patients to move safely and with confidence. Indeed, standing here in Strasbourg, we think of the Strasbourg, Liège, Luxembourg example of where the reference network concept may be of great value in terms of both patients and training and research.
The Commissioner has referred to the movement of health professionals, and we need to look at ways of making that a reality without endangering patient safety. I think that certainly includes the issue of language tests, which are not an obstacle but must be a protective measure for patients. She has referred to the recognition of qualifications. That clearly is important, whether you are treated at home by an incoming doctor, or you are going abroad to meet a local doctor there. There are some professions - and chiropractice is one - where you have recognition in some countries and not in others. We need to look at ways of bringing those ancillary health professionals into the centre of our planning.
We also, of course, need to be sure we have patient safety in terms of doctors who are disciplined or struck off - doctors, nurses, any health professionals - and in my report, I call for this to be facilitated by the Commission. I think that is something we need to look at more.
The Commissioner rightly referred to the brain drain. It is tragic that we are not providing enough health professionals but go and grab them from the countries that can least afford it. If you look at the figures, we see, on average, 1 in 4 doctors and 1 nurse in 20 has trained in Africa and is working in OECD countries. It is partly that we as countries pinch them and it is partly our NGOs who also use them and recruit them in the country concerned, pay them more than they would be paid in their own countries. Therefore, they do not go back to work there.
All those things are important, Commissioner. We need to look at the safety of health professionals. We need to put needle-stick injuries and hospital acquired infections on our agenda, as well as assaults on staff. We know from talking to midwives recently about the difficulty of getting professional indemnity insurance. Those are some of the issues that I hope will be to the forefront in our discussions on this very welcome Green Paper.
Madam President, I should like to endorse much of what Mr Bowis said a moment ago. The Green Paper we received from you, Commissioner, is a fine document. Needless to say, we cannot wait for the reactions to it, as is always the case with a Green Paper. These are, of course, partly predictable, but it is, in any event, useful to receive these, so that they can be incorporated in possible future legislation.
This Green Paper is important, seeing as it concerns a matter that needs to be dealt with. The Green Paper is the result of a controversy that arose over the proposals submitted by Mr Bolkestein at the time, and we welcome the fact that the Commission handles it in this way, with due care, with a Green Paper, and with ample room for debate, because there is, above all, much anxiety surrounding this issue, in my view. This is why I do not want to confine my contribution to the topic of health workers alone, because I think that we will discover the same fear of the unknown in the European dimension in healthcare in other areas too.
Much has been done in recent years in the area of public health in the European Union, both under your predecessors and with you, Commissioner; I should therefore like to seize the opportunity to congratulate you, Commissioner, on the stamp which you managed to place on this policy in a relatively short space of time. I did not think it possible in such a short space of time, and I think that we can all be proud of the way you managed to achieve this.
A great deal has been achieved in recent years, for example in the area of drugs for paediatric use, a matter in which respect the public is not even aware that there is a problem, but where a European solution is very much on the agenda, because Member States cannot resolve this on their own. It is precisely the economies of scale that come into their own here. I take the view that this also applies to other areas: to the policy on tobacco and discouraging smoking, for example, where the European Union leads the way, not only in the Union, but also beyond. In this instance too, it is precisely the economies of scale that make us effective. We are also very involved in cross-border care and the protection of patients' rights in Europe, also under the watchful eye of rapporteur Mr Bowis, and I hope and expect that we will achieve a positive result in that area too.
Each time, though, with each topic that is discussed, you notice that not only ministers, but also fellow MPs in national parliaments, are reluctant to further deepen European cooperation in the area of healthcare. With 27 different systems in the European Union, we are all convinced that our own healthcare model is the best. Anyone you talk to will convince you that their system stands out. This is, of course, impossible. You cannot have 27 different systems that are all the best all at the same time.
Needless to say, a great deal of thought has gone into such a system in each country. In each case, people and well-intended interests are involved. When finally a difficult balance is struck, the European Union suddenly comes storming in with an idea that we happen to think is the best. I can understand very well that this will meet with resistance.
In a few areas, however, precisely these economies of scale - for example, in the case of rare diseases - can benefit the patients and systems alike. There are plenty of reasons for more European involvement in the area of public health. Nearly 40 000 patients in Europe are waiting for organs, and every day, nearly ten people on these waiting lists die.
Every year, alcohol abuse claims 195 000 lives and costs the European economy EUR 125 billion. This is a matter that is probably best tackled not even nationally, but locally. There are also European trends, though, for example in the case of alcohol abuse among young people. We have to examine whether this should not be better addressed at European level after all. We are, however, being stretched on the basis of the present Treaty texts to tackle these problems.
We should nevertheless achieve more, for example - and this is where the value of a Green Paper lies - where the actual free movement of health services is concerned. I am convinced that if we faced up to all the problems, because there certainly are some, and came up with solutions, for example, to prevent medical blunders, or to enhance the legal certainty of patients, but also that of health workers, that eventually everyone would benefit, provided this free movement is organised in a responsible manner but becomes possible nonetheless.
If better cooperation in the area of organ donation and effective cooperation in the protection of pandemics - something I always bring up - are not addressed at European level, I am convinced that we will be faced with major problems if, some time in the future, a flu epidemic travels our way from Thailand. In actual fact, the Commission should, in those cases, be able to take crisis measures within 24 hours.
Finally, Article 152 is, to my mind, not up to standard after all when it comes to organising effective European action in future. If we were to consider changing the Treaty at some point in the distant future, we should, in my view, consider extending the legal basis for public health in a new Treaty.
Madam President, I should like to join Mr Bowis and Mr Maaten in congratulating the Commissioner on her Green Paper which is not a day, or even hour, too soon, in my view. The Commissioner said herself that a rise in the ageing population will indeed bring more pressure to bear on health systems, but also, and mainly, on workers. Indeed, anyone who takes the time to listen to the people working in the sector will know that the general working conditions are extremely tough, both physically and often also mentally.
Working in this sector demands a great deal from workers, and is often underpaid. It should not come as a surprise, therefore, that the turnover of staff in the sector is very high. It is also a fact that all too often, the contracts are very precarious, resulting in many people leaving the sector prematurely. In my judgement, the Union will therefore need to pursue a number of things in its policy: sustainable employment, a good working environment, safe work, no brain drain, and decent work.
The Commissioner was right to make reference to the directive which Mr Bowis is currently working on, the Directive on cross-border healthcare. In my contacts with people in the sector, however, they were also keen to point out the relationship between working as a health worker and the Working Time Directive. In the Working Time Directive, contracts, rather than the people, are now used to determine the duration.
I have found out that there are Polish doctors who work in Polish hospitals on normal contracts during the week, and travel to the United Kingdom during the weekend to do a 48-hour shift there. This is unheard of, of course. This is something that should be taken into consideration, certainly in the Working Time Directive. I therefore hope that this topic will also be addressed when we discuss the Green Paper.
Madam President, the Green Paper on the European Workforce for Health reveals the plans of capital and of the European Union for privatising health and welfare, with painful consequences for working and grassroots families in the health sector.
These changes form part of the more general anti-grassroots reversals in social insurance and social services being promoted in all the countries of the European Union with the active support and complicity of the centre left and centre right forces, which treat health as a commodity, a source of profitability for capital, and patients and their families as customers.
The core objective is to extend the business activity of capital and construct a system in which public-sector health services operate on private-sector criteria, in competition with the private sector.
The first victims of this commercialised health system are the very people who work in this sector. 10% of the workforce of the European Union, these workers, often work under unacceptable conditions which are dangerous to patients. The constant violation of working times is probably the rule rather than the exception. Their pay, in the public sector at least, is being cut, as is their efficacy, due to the choices of private insurance companies. The central theme of the Green Paper is the mobility of workers and the application of the rules of the Bolkestein Directive in the health sector.
Health is a social value, not a commercial commodity. Health workers provide a social service and are not a means of generating profit. Only by fighting will the workers be able to secure a high standard of free services provided solely by the government, well away from any private business activity.
on behalf of the IND/DEM Group. - Madam President, more people work in health than any other area. The groups of health workers we instantly think of are doctors, nurses, pharmacists and dentists, who are supported by radiologists, lab technicians, researchers, therapists, biochemists and an army of administrators and staff who keep health services functioning.
There is also a second group of professionals: the herbal physicians, chiropractors, osteopaths, homeopaths and nutritionists who focus on a more natural approach to health.
Lastly, there are the family carers, the largest single group of health workers who labour day and night without pay in the health sphere.
Going back to the first group, in this report, the Commission is concerned that the number of professionals working in mainstream healthcare is not sufficient to meet the needs of the growing demand. The Commission further stresses the need to attract young people to choose these professions. However, in some countries, this is not the problem.
In Ireland last month, 3 500 young people took an exam in the hope of securing one of a few hundred medical school places. Similarly, there will be far more young people applying for nursing, therapies, etc., than our universities are willing to train.
Commissioner, it is not a question of attracting young people. It is a question of allowing them to train. Our secondary students in Ireland are working towards a career in medicine, but it is, unfortunately, made unattainable by a rationing system that is out of touch with demand, which leaves us with severe shortages of qualified professionals.
I know that similar disconnects between training and demand exist in other European countries. I would suggest that, in working to attract young people to this profession, you will only frustrate them until we provide them with the opportunity to gain these skills.
Having not allowed these students to train and thereby creating an artificial shortage, we then, of necessity, bring in medical personnel from third countries - even the poorest countries - leaving their own people without medical help and creating a brain drain.
The second group of health professionals I mentioned, like herbal physicians, were unfortunately completely left out of this report. To leave them out fails to acknowledge the valuable contribution they make in keeping Europeans healthy and is out of touch with the wishes of many Europeans who seek their help.
This sector is very important. The Commission's apparent attempts to suppress it with directives, like the Vitamin and Mineral Supplements Directive, further compound this growing gulf between EU policy and people's everyday health choices.
Finally, I would like to make reference to the third and largest single group of health workers: the family carer. These are the people who care for dependant older people and those with disabilities. We need them more every year, not less. As Europe ages and the number of people with disabilities increases, we cannot take them for granted. The only way we are going to keep these essential carers is if we support them in their work.
Finally, our health force is more important than ever. The Commission is right to say that there are new and re-emerging threats to health, such as communicable diseases. Yet the Commission should also take careful note that every chronic disorder related to the immune system dysfunction is on the increase, for example, asthma, allergy, multiple sclerosis, autism, diabetes, epilepsy, fibromyalgia and many more.
I would advise the Commission to look at every one of these diseases that is on the rise and try to understand what is triggering these epidemics because, allowing them to increase unchecked and to affect more and more people, is both cruel and unsustainable.
Madam President, I welcome the Commission Green Paper and its objective of increasing the visibility of the issues around the EU health workforce and identifying challenges and action that can be taken.
However, I wish to take the opportunity to emphasise one aspect of the Green Paper, namely the training of the health workforce. I initiated Written Declaration 0095/2008 on this issue, which is ongoing. I strongly support the idea that it is absolutely essential to develop training communication courses for the health workforce in order to provide clearer and more complete information to patients. Patients' ability to understand health and medical issues and directions is closely related to the clarity of the communication. Despite various initiatives to improve the quality and the availability of health information, studies indicate that patients want more information than they currently receive and that health professionals tend to overestimate the amount of information that is supplied.
(PL) Madam President, the shortage of healthcare staff is a global phenomenon. However, we feel this most acutely in our own back yard. The lack of specialised medical assistance, the lack of clinical experience in particular specialities and of specific medical services leads people to seek medical help in other countries.
It is therefore very important to regulate the principles of cross-border medical care. The patient has the right to know what standard of services is offered by specific centres, how the care will be financed, how much the healthcare system of the patient's own country will pay for treatment or rehabilitation, and how much the patient will have to pay. A directive on this matter is essential.
A further question is raising the qualifications of medical personnel, including help connected with language courses, which should aid mobility. I think the proposal to establish a reference network for health personnel is expedient. Commissioner, thank you for your Green Paper.
Madam President, the promotion of a sustainable workforce for health across Europe is crucial in continuing our improvement in healthcare services and facilities across the 27 Member States.
Europe faces a number of challenges in sustaining and improving our healthcare services. The demography of the Member States poses a major issue for health workers as Europe's population ages and life expectancy increases by 2.5 years every decade. Increased pressures apply to the workforce because, as the population ages, so too do the workers. The key to maintaining an adequate workforce in the face of this imminent retirement is to ensure that there are sufficient younger recruits available to replace those who retire.
The importance of improved healthcare research and data across Europe cannot be stressed enough. At present, there is a lack of up-to-date, comparable data and information among the Member States on a number of key healthcare issues including training and employment of workers, age, gender and international flow of health professionals. The availability of Europe-wide information is immensely important for the planning and provision of future health workers and for all health authorities.
(PL) Madam President, it is very much in our interest to ensure that our healthcare system functions as efficiently as possible. It is therefore necessary, in accordance with the guidelines of the Green Paper, to raise the qualifications of medical personnel and to provide comfort and suitable working conditions for medical staff. We cannot allow doctors to be on duty for too long.
I would also like to draw attention to the question of health promotion. Promoting a healthy lifestyle is a good prophylactic method which can prevent a variety of diseases and illnesses. This is why, bearing in mind that prevention is better than cure, every kind of publicity and campaign promoting health should be supported. Let us remember that investing in any kind of innovative treatment method, clinical equipment and new technology amounts to investing in ourselves.
Member of the Commission. - Madam President, I wish to thank all the speakers for their valuable contributions. This shows that your contributions can be very helpful, because already some very important points have been made.
These include, for example, the question of how we can create the right work environment for workers in order to keep them in their home countries and, also, how we address the very serious problem of the brain drain.
I was in Liberia last week and was shocked to hear that for a population of 3 million, they have only 150 doctors. The rest of their doctors are all in the United States of America. This is a very big problem - not only for Third World countries, but also within the European Union, as there is a very serious brain drain from the east to the west. We have to see how we might possibly encourage health workers and health professionals to stay in their home countries. In order to do that, we have to create better work conditions for them.
Formal care cannot be addressed without taking into account the need for, and the capacity for, informal care, which we indeed reconcile in the Green Paper.
Mrs Sinnott raised the very important question of how to train more people and offer people more opportunities to train. That is the other side of the coin. On the one hand, we want more health workers, but on the other, we do not have the capacity to train them. All these are very important questions which we shall be able to answer and give solutions to once we collect all the important comments that you and other stakeholders make on the Green Paper. At the end of the process, we hope we will arrive at some solutions to the problem before it becomes truly insurmountable.
The debate is closed.